Citation Nr: 1030825	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating than 10 
percent for lateral instability of the right knee.

2.  Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from August 1982 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for the separate disability of right 
knee lateral instability and assigned a 10 percent initial 
disability rating, effective from March 12, 2008.  (Service 
connection was previously in effect for the separate disability 
of status post partial meniscectomy and mechanical chondroplasty 
of the lateral femoral condyle of the right knee.)  A notice of 
disagreement to the initial rating for lateral instability of the 
right knee was filed in August 2008, a statement of the case was 
issued in February 2009, and a timely substantive appeal was 
received in February 2009.  

The Veteran testified at a hearing before the Board in January 
2010 in Nashville, Tennessee.  A transcript of that hearing is of 
record.

The claim for TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's lateral instability of the right knee has for the 
entire initial rating period more nearly approximated moderate 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for an initial disability rating of 20 percent (but not higher) 
for lateral instability of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The notice requirements of the VCAA 
require VA to notify a claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the Veteran dated in September 2007.  The 
September 2007 letter also provided the Veteran with notice of 
the types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this case, the 
Veteran's post-service VA and private treatment records are on 
file.  The evidence of record also contains a March 2008 report 
of VA examination.  The March 2008 VA examination report obtained 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not contended 
that any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and the duty 
to assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Initial Rating for Right Knee Instability

The Veteran contends that his service-connected lateral 
instability of the right knee is more than 10 percent disabling.  
Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The Board has considered the entire 
period of initial rating claim to see if the evidence warrants 
the assignment of different ratings for different periods of time 
during these claims a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

A review of the claims file reveals that in March 2008 the RO 
granted service connection for lateral instability of the right 
knee, and assigned an initial 10 percent disability rating 
effective March 12, 2008, under Diagnostic Code 5257.  The 
initial rating was made effective from March 12, 2008, the date 
that a VA examination showed that entitlement to the separate 
rating arose.  (The Veteran is service connected for partial 
meniscectomy of the right knee, status post arthroscopic partial 
lateral meniscectomy and mechanical chondroplasty of the lateral 
femoral condyle, for which he is rated 10 percent disability 
rating under Diagnostic Code 5259.) 

Under Diagnostic Code 5257, other impairment of the knee is rated 
as follows: 
10 percent for slight recurrent subluxation or lateral 
instability; 20 percent for moderate recurrent subluxation or 
lateral instability; and 30 percent for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The words "slight," "moderate" and 
"severe" are not defined in the rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.

In this case, the Veteran underwent a VA examination on March 12, 
2008.  At the examination, the Veteran reported that he had been 
fit with a torn anterior cruciate ligament brace and a lateral 
compartment unloader brace following August 2007 surgery for 
removal of lateral meniscus, chondroplasty of the lateral femoral 
condyle.  He reported that he did not have flare-ups as long as 
he wore the brace, but if he removed it to take a shower, the 
knee would occasionally move in such a way as to cause very 
severe pain.  He stated that he was released from his employment 
at the post office due to the knee problems.  He reported that 
his chore and recreational activities were considerably 
curtailed, but activities of daily living were not.  He denied 
any associated systemic symptoms.  

Upon physical examination in March 2008, the Veteran was wearing 
a brace which was an anterior cruciate ligament brace as well as 
a lateral compartment unloader.  The knee did not show any 
redness or heat, but there was a mild generalized swelling and 
mild effusion.  The patella sat and tracked normally with some 
crepitation.  The examiner was unable to conduct the McMurray 
test due to severe pain.  The collateral ligaments were tight, 
but the anterior cruciate ligament was loose to the Lachman and 
drawer tests.  

The Veteran testified at the January 2010 Board hearing that 
there was severe right knee instability when he did not wear the 
brace.  He stated that he did not put as much weight on the right 
leg because of the instability.  He contended that even with the 
brace he continued to have problems with right knee instability.  

After a review of the evidence, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that lateral instability of 
the right knee has for the entire initial rating period from 
March 12, 2008 more nearly approximated moderate recurrent 
lateral instability, as required for a rating of 20 percent under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  The evidence shows 
symptoms that more nearly approximate moderate instability.  For 
example, the Veteran was wearing a brace at the March 2008 VA 
examination and he reported that the brace did not completely 
eliminate instability.  Additionally, there was a mild 
generalized swelling and mild effusion, as well as loose anterior 
cruciate ligament to the Lachman and drawer tests.  

The Board also finds that, for the entire initial rating period, 
the Veteran's lateral instability of the right knee has not more 
for any period more nearly approximated severe recurrent 
subluxation or lateral instability, as required for a higher 
disability rating of 30 percent.  As such, a rating in excess of 
20 percent is not warranted for any period under Diagnostic Code 
5257.  38 C.F.R. § 4.71a.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA' Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

As noted above, Diagnostic Code 5257 applies to the service-
connected lateral instability of the right knee.  In this case, 
the Veteran requires a knee brace due to instability, which 
prevents flare-ups.  The Board has also considered the Veteran's 
reports of occasional knee instability without the brace.  Thus, 
comparing the Veteran's disability level and symptomatology to 
the Rating Schedule, as previously discussed, the degree of 
disability is contemplated by the Rating Schedule which applies 
to lateral instability of the knee, and the assigned schedule 
rating is, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating of 20 percent for service-connected 
lateral instability of the right knee is granted.


REMAND

The issue of a TDIU was raised by the evidence of record.  At the 
January 2010 Board hearing, the Veteran stated that he was forced 
to take a disability retirement from the Post Office as a mailman 
due to right knee disability.  Service connection is in effect 
for two right knee disabilities, and bipolar disorder.  Because 
of this evidence suggesting unemployability, further development 
is warranted to ascertain whether the Veteran's right knee 
disability, in combination with other service-connected 
disabilities that include bipolar disorder (rating 30 percent 
disabling) render him unemployable.  This evidence of record 
(personal hearing transcript) that suggest the Veteran cannot 
work due to his service-connected disabilities constitutes an 
informal claim for TDIU.  Where a veteran: (1) submits evidence 
of a medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(VA to "determine all potential claims raised by the evidence, 
applying all relevant laws and regulations").  See also Rice v. 
Shinseki, 
22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, 
that an appeal for higher rating somehow includes TDIU, or that a 
TDIU must arise from an increased rating claim, unless it is the 
veteran who raises the TDIU claim). 

The United States Court of Appeals for Veterans Claims has held 
that a TDIU claim may not be denied without producing evidence, 
as distinguished from mere conjecture, that the Veteran's 
disability does not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the Veteran's service-
connected disabilities have on the ability to work.  Friscia at 
297, citing 
38 U.S.C.A. § 5107(a) (West 2002); See also 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty, 6 Vet. App. at 537 
(1994) and Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  In light of the above, the Board 
finds that a current VA examination is necessary to ascertain 
whether the Veteran is unemployable due to occupational 
impairment of service-connected knee and bipolar disabilities.



Accordingly, the issue of entitlement to TDIU is REMANDED for the 
following actions:

1.  Ensure VCAA compliance with the duty to 
notify and the duty to assist on the claim 
for TDIU by sending the Veteran a VCAA 
letter on the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disability.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the effect of 
his service-connected disabilities on 
employability.  The claims folder should be 
made available to the examiner.  The 
examiner should offer an opinion as to 
whether the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-connected 
disabilities.  The examination report 
should include a complete rationale for all 
opinions and conclusions reached.

3.  After the development has been 
completed, adjudicate the claim for a TDIU.  
If the benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2009). 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


